IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 JOANN RODRIGUEZ,                                 :   No. 440 EAL 2021
                                                  :
                     Petitioner                   :
                                                  :   Petition for Allowance of Appeal
                                                  :   from the Unpublished
              v.                                  :   Memorandum and Order of the
                                                  :   Superior Court at No. 2287 EDA
                                                  :   2019 entered on July 23, 2021,
 KEYSTONE QUALITY TRANSPORT CO.,                  :   vacating and remanding the Order
                                                  :   of the Philadelphia County Court of
                     Respondent                   :   Common Pleas at No. December
                                                  :   Term, 2017, No. 00517 entered on
                                                      June 13, 2019


                                          ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2022, the Petition for Allowance of Appeal is

GRANTED in part. The order of the Superior Court is VACATED, and the case is

REMANDED for application of the harmless error standard articulated in Grove v. Port

Authority of Allegheny County, 218 A.3d 877, 889-90 (Pa. 2019), in light of the closing

argument of the respondent’s counsel as follows:

             You heard Mr. Lundberg say that he felt the vehicle slip on the
             trolley tracks, which may excuse the driver’s actions. Quite
             frankly, I am not sure it excuses the driver’s actions sufficiently
             for you to find this vehicle was not driven negligently. So on
             question 1: Do you find the defendant negligent? Yes or No?
             I don’t think you’re going to spend a lot of time on that
             question, quite frankly. I think you’re good jurors. You paid
             attention to the evidence. I think you’re going to find that the
             driver was negligent.
N.T., 1/31/2019, at 20, 21-22.